                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                    Case No. 19-cv-05559-SVK
                                   8                    Plaintiff,
                                                                                            ORDER ON MOTION TO DISMISS
                                   9             v.                                         COMPLAINT; ORDER
                                                                                            CONSOLIDATING CASE.
                                  10     AJU HOTEL SILICON VALLEY LLC,
                                                                                            Re: Dkt. No. 12
                                  11                    Defendant.

                                  12          In this case, Plaintiff Theresa Brooke alleges that Defendant AJU Hotel Silicon Valley
Northern District of California
 United States District Court




                                  13   LLC, which owns and/or operates the Westin San Jose hotel, violates the Americans with

                                  14   Disabilities Act (“ADA”) and the California Unruh Civil Rights Act because the hotel does not

                                  15   offer an ADA accessible room corresponding to each non-accessible room type it offers.

                                  16   Specifically, Plaintiff alleges that the Westin San Jose does not offer accessible “Penthouse Suite,”

                                  17   “Palm Suite,” or “Saint Claire Suite” rooms even though it offers a non-accessible suites in those

                                  18   categories. Dkt.1 (Complaint) ¶ 4. Defendant now seeks to dismiss the complaint. Dkt. 12.

                                  19   Defendant argues that the complaint in this case violates the anti-claim splitting doctrine because it

                                  20   is duplicative of an earlier-filed related case, Brooke v. AJU Hotel Silicon Valley LLC, N.D. Cal.

                                  21   Case No. 5:19-cv-00411-SVK (“the ‘411 case”). Id. Defendant also argues that the complaint

                                  22   should be dismissed pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). Dkt. 12.
                                       The parties have consented to the jurisdiction of a magistrate judge. Dkt. 10, 13.
                                  23
                                              Pursuant to Civil Local Rule 7-1(b), the Court deems this matter suitable for determination
                                  24
                                       without oral argument. After considering the parties’ submissions, the case file, and relevant law,
                                  25
                                       the Court DENIES Defendant’s motion to dismiss the ADA claim, GRANTS WITHOUT LEAVE
                                  26
                                       TO AMEND Defendant’s motion to dismiss the Unruh Act claim, consolidates this case with the
                                  27
                                       ‘411 case, and directs the parties to take additional steps as described below.
                                  28
                                       I.      BACKGROUND
                                   1
                                               On January 23, 2019, Plaintiff filed a complaint against Defendant in the ‘411 case,
                                   2
                                       alleging that the Westin San Jose hotel, which is owned and/or operated by Defendant, violates the
                                   3
                                       ADA because the hotel allegedly does not offer an accessible “studio king” room even though it
                                   4
                                       offers non-accessible “studio king” rooms. ‘411 Dkt. 1; see also ‘411, Dkt. 7 (first amended
                                   5
                                       complaint (“FAC”)). Plaintiff also seeks relief under the Unruh Act in that case. Id. On May 20,
                                   6
                                       2019, Defendant filed a motion to dismiss the FAC in the ‘411 case. ‘411 Dkt. 18. The Court
                                   7
                                       held a hearing on that motion on August 27, 2019, and issued an order granting the motion to
                                   8
                                       dismiss in part on September 5, 2019. ‘411 Dkt. 36, 42. Following the Court’s September 5,
                                   9
                                       2019, Plaintiff filed a second amended complaint (“SAC”) in the ‘411 case, and Defendant moved
                                  10
                                       to dismiss the SAC. ‘411 Dkt. 43, 46.
                                  11           Between the time of the hearing on Defendant’s motion to dismiss the FAC in the ‘411
                                  12   case and issuance of the order on that motion, Plaintiff filed the complaint in this case (the “‘5559
Northern District of California
 United States District Court




                                  13   case”). Dkt. 1. The complaint in this case asserts causes of action under the ADA and the Unruh
                                  14   Act stemming from Defendant’s alleged failure to offer an accessible “Penthouse Suite,” “Palm
                                  15   Suite,” or “Saint Claire Suite” at the Westin San Jose, even though Defendant offers non-
                                  16   accessible suites in those categories. Id. ¶ 4. On October 16, 2019, the Court issued an order
                                  17   relating this case to the ‘411 case. Dkt. 8.
                                  18           Now before the Court is Defendant’s motion to dismiss the complaint in this case.
                                  19   Dkt. 12. Defendant argues that (1) this action should be dismissed on the grounds of improper
                                  20   claim splitting; and (2) the ADA and Unruh Act claims should be dismissed for lack of standing or
                                  21   failure to state a claim. Id.
                                  22   II.      DISCUSSION
                                  23           A.      ADA and Unruh Act claims
                                  24           Defendant states that the claims in this case and the ‘411 case are identical other than the

                                  25   type of hotel room at issue and the date of Plaintiff’s alleged access to Defendant’s website.

                                  26   Dkt. 12-1 at 5-6. Accordingly, Defendant “relies on and incorporates by reference” its motion to

                                  27   dismiss the SAC in the ‘411 case. Id. at 6. For the same reasons articulated in the order on that

                                  28   motion (‘411 Dkt. 53), Defendant’s motion to dismiss the ADA claim in this case is DENIED and
                                                                                         2
                                   1   Defendant’s motion to dismiss the Unruh Act claim in this case is GRANTED WITHOUT

                                   2   LEAVE TO AMEND.

                                   3          B.      Claim splitting
                                   4            Defendant states that “Plaintiff can and should have litigated her entire dispute with

                                   5   Defendant in a single case” and requests that the Court dismiss this case on the grounds of claim

                                   6   splitting. Dkt. 12-1 at 5. Plaintiff opposes Defendant’s claim splitting argument. Dkt. 19. In her

                                   7   SAC in the ‘411 case, Plaintiff states that she “does not object to the consolidation of both cases.”

                                   8   ‘411 Dkt. 43 ¶ 11.

                                   9          Considering the posture of both cases and the parties’ apparent agreement that the cases

                                  10   involve common questions of fact and law, the Court finds that consolidation of this case with the

                                  11   ‘411 case is appropriate. See Fed. R. Civ. P. 42(a).

                                  12   III.   DISPOSITION
Northern District of California
 United States District Court




                                              For the reasons discussed above, the Court ORDERS as follows:
                                  13
                                                   1. Defendant’s motion to dismiss Plaintiff’s ADA claim is DENIED.
                                  14
                                                   2. Defendant’s motion to dismiss Plaintiff’s Unruh Act claim is GRANTED
                                  15
                                                      WITHOUT LEAVE TO AMEND.
                                  16
                                                   3. The Court CONSOLIDATES this case with the Case No. 19-cv-00411-SVK for
                                  17
                                                      all purposes, including trial and dispositive motions. All future filings must be
                                  18
                                                      made in the ‘411 case only. The Clerk is ordered to administratively close the file
                                  19
                                                      in Case No. 19-cv-05559-SVK.
                                  20
                                                   4. On or before January 15, 2020, Plaintiff must file a consolidated third amended
                                  21
                                                      complaint in the ‘411 case that combines its ADA causes of action in this case and
                                  22
                                                      the ‘411 case. The consolidated complaint shall not include the Unruh Acts that
                                  23
                                                      have been dismissed in both cases, and it shall not include any other new claims or
                                  24
                                                      parties.
                                  25
                                                   5. Defendant must file a response to the consolidated third amended complaint within
                                  26
                                                      15 days after it is filed.
                                  27
                                                   6. Within 10 days of the filing of Defendant’s response to the consolidated third
                                  28
                                                                                         3
                                   1                amended complaint, the parties are ordered to meet and confer and submit a

                                   2                stipulation to the Court regarding a proposed schedule for the case that includes an

                                   3                opportunity for Defendant to bring an early motion for summary judgment, if

                                   4                Defendants intend to bring such a motion.

                                   5         SO ORDERED.

                                   6   Dated: December 23, 2019

                                   7

                                   8
                                                                                                 SUSAN VAN KEULEN
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
